
	
		II
		110th CONGRESS
		1st Session
		S. 564
		IN THE SENATE OF THE UNITED
		  STATES
		
			February 13,
			 2007
			Mr. Feingold (for himself and
			 Mr. McCain) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To modernize water resources planning, and
		  for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Water Resources Planning and
			 Modernization Act of 2007.
		2.DefinitionsIn this Act:
			(1)CouncilThe term Council means the
			 Water Resources Council established under section 101 of the Water Resources
			 Planning Act (42 U.S.C. 1962a).
			(2)SecretaryThe term Secretary means the
			 Secretary of the Army.
			3.National water resources planning and
			 modernization policyIt is the
			 policy of the United States that all water resources projects carried out by
			 the Corps of Engineers shall—
			(1)reflect national priorities for flood
			 damage reduction, navigation, and ecosystem restoration; and
			(2)seek to avoid the unwise use of
			 floodplains, minimize vulnerabilities in any case in which a floodplain must be
			 used, protect and restore the extent and functions of natural systems, and
			 mitigate any unavoidable damage to natural systems.
			4.Meeting the nation's water resource
			 priorities
			(a)Report on the nation's flood
			 risksNot later than 18
			 months after the date of enactment of this Act, the Council shall submit to the
			 President and Congress a report describing the vulnerability of the United
			 States to damage from flooding and related storm damage, including the risk to
			 human life, the risk to property, and the comparative risks faced by different
			 regions of the country. The report shall assess the extent to which the
			 Nation’s programs relating to flooding are addressing flood risk reduction
			 priorities and the extent to which those programs may unintentionally be
			 encouraging development and economic activity in floodprone areas, and shall
			 provide recommendations for improving those programs in reducing and responding
			 to flood risks. Not later than 90 days after the report required by this
			 subsection is published in the Federal Register, the Administration shall
			 submit to Congress a report that responds to the recommendations of the Council
			 and includes proposals to implement recommendations of the Council.
			(b)Prioritization of water resources
			 projects
				(1)In generalNot later than 1 year after the date of
			 enactment of this Act, the Council shall submit to Congress an initial report
			 containing a prioritized list of each water resources project of the Corps of
			 Engineers that is not being carried out under a continuing authorities program,
			 categorized by project type and recommendations with respect to a process to
			 compare all water resources projects across project type. The Council shall
			 submit to Congress a prioritized list of water resources projects of the Corps
			 of Engineers every 2 years following submission of the initial report. In
			 preparing the prioritization of projects, the Council shall endeavor to balance
			 stability in the rankings from year to year with recognizing newly authorized
			 projects. Each report prepared under this paragraph shall provide documentation
			 and description of any criteria used in addition to those set forth in
			 paragraph (2) for comparing water resources projects and the assumptions upon
			 which those criteria are based.
				(2)Project prioritization
			 criteriaIn preparing a
			 report under paragraph (1), the Council shall prioritize each water resource
			 project of the Corps of Engineers based on the extent to which the project
			 meets at least the following criteria:
					(A)For flood damage reduction projects, the
			 extent to which such a project—
						(i)addresses the most critical flood damage
			 reduction needs of the United States as identified by the Council;
						(ii)does not encourage new development or
			 intensified economic activity in flood prone areas and avoids adverse
			 environmental impacts; and
						(iii)provides significantly increased benefits
			 to the United States through the protection of human life, property, economic
			 activity, or ecosystem services.
						(B)For navigation projects, the extent to
			 which such a project—
						(i)produces a net economic benefit to the
			 United States based on a high level of certainty that any projected trends upon
			 which the project is based will be realized;
						(ii)addresses priority navigation needs of the
			 United States identified through comprehensive, regional port planning;
			 and
						(iii)minimizes adverse environmental
			 impacts.
						(C)For environmental restoration projects, the
			 extent to which such a project—
						(i)restores the natural hydrologic processes
			 and spatial extent of an aquatic habitat;
						(ii)is self-sustaining; and
						(iii)is cost-effective or produces economic
			 benefits.
						(3)Sense of congressIt is the sense of Congress that to promote
			 effective prioritization of water resources projects, no project should be
			 authorized for construction unless a final Chief's report recommending
			 construction has been submitted to Congress, and annual appropriations for the
			 Corps of Engineers' Continuing Authorities Programs should be distributed by
			 the Corps of Engineers to those projects with the highest degree of design
			 merit and the greatest degree of need, consistent with the applicable criteria
			 established under paragraph (2).
				(c)Modernizing water resources planning
			 guidelines
				(1)In generalNot later than 2 years after the date of
			 enactment of this Act, and every 5 years thereafter, the Council, in
			 coordination with the National Academy of Sciences, shall propose revisions to
			 the planning principles and guidelines, regulations, and circulars of the Corps
			 of Engineers to improve the process by which the Corps of Engineers analyzes
			 and evaluates water projects.
				(2)Public participationThe Council shall solicit public and expert
			 comment and testimony regarding proposed revisions and shall subject proposed
			 revisions to public notice and comment.
				(3)RevisionsRevisions proposed by the Council shall
			 improve water resources project planning through, among other things—
					(A)focusing Federal dollars on the highest
			 water resources priorities of the United States;
					(B)requiring the use of modern economic
			 principles and analytical techniques, credible schedules for project
			 construction, and current discount rates as used by all other Federal
			 agencies;
					(C)discouraging any project that induces new
			 development or intensified economic activity in flood prone areas, and
			 eliminating biases and disincentives to providing projects to low-income
			 communities, including fully accounting for the prevention of loss of life as
			 required by section 904 of the Water Resources Development Act of 1986 (33
			 U.S.C. 2281);
					(D)eliminating biases and disincentives that
			 discourage the use of nonstructural approaches to water resources development
			 and management, and fully accounting for the flood protection and other values
			 of healthy natural systems;
					(E)utilizing a comprehensive, regional
			 approach to port planning;
					(F)promoting environmental restoration
			 projects that reestablish natural processes;
					(G)analyzing and incorporating lessons learned
			 from recent studies of Corps of Engineers programs and recent disasters such as
			 Hurricane Katrina and the Great Midwest Flood of 1993; and
					(H)ensuring the effective implementation of
			 the National Water Resources Planning and Modernization Policy established by
			 this Act.
					(d)Revision of planning
			 guidelinesNot later than 180
			 days after submission of the proposed revisions required by subsection (b), the
			 Secretary shall implement the recommendations of the Council by incorporating
			 the proposed revisions into the planning principles and guidelines,
			 regulations, and circulars of the Corps of Engineers. These revisions shall be
			 subject to public notice and comment pursuant to subchapter II of chapter 5,
			 and chapter 7, of title 5, United States Code (commonly known as the
			 Administrative Procedure Act). Effective beginning on the date
			 on which the Secretary carries out the first revision under this paragraph, the
			 Corps of Engineers shall not be subject to—
				(1)subsections (a) and (b) of section 80 of
			 the Water Resources Development Act of 1974 (42 U.S.C. 1962d–17); and
				(2)any provision of the guidelines entitled
			 Economic and Environmental Principles and Guidelines for Water and
			 Related Land Resources Implementation Studies and dated 1983, to the
			 extent that such a provision conflicts with a guideline revised by the
			 Secretary.
				(e)AvailabilityEach report prepared under this section
			 shall be published in the Federal Register and submitted to the Committees on
			 Environment and Public Works and Appropriations of the Senate and the
			 Committees on Transportation and Infrastructure and Appropriations of the House
			 of Representatives.
			(f)Water resources councilSection 101 of the Water Resources Planning
			 Act (42 U.S.C. 1962a) is amended in the first sentence by inserting the
			 Secretary of Homeland Security, the Chairperson of the Council on Environmental
			 Quality, after Secretary of Transportation,.
			(g)FundingIn carrying out this section, the Council
			 shall use funds made available for the general operating expenses of the Corps
			 of Engineers.
			5.Independent peer review
			(a)DefinitionsIn this section:
				(1)Construction activitiesThe term construction
			 activities means development of detailed engineering and design
			 specifications during the preconstruction engineering and design phase and the
			 engineering and design phase of a water resources project carried out by the
			 Corps of Engineers, and other activities carried out on a water resources
			 project prior to completion of the construction and to turning the project over
			 to the local cost-share partner.
				(2)Project studyThe term project study means a
			 feasibility report, reevaluation report, or environmental impact statement
			 prepared by the Corps of Engineers.
				(b)Director of independent peer
			 reviewThe Secretary shall
			 appoint in the Office of the Secretary a Director of Independent Review. The
			 Director shall be selected from among individuals who are distinguished experts
			 in engineering, hydrology, biology, economics, or another discipline related to
			 water resources management. The Secretary shall ensure, to the maximum extent
			 practicable, that the Director does not have a financial, professional, or
			 other conflict of interest with projects subject to review. The Director of
			 Independent Review shall carry out the duties set forth in this section and
			 such other duties as the Secretary deems appropriate.
			(c)Sound project planning
				(1)Projects subject to planning
			 reviewThe Secretary shall
			 ensure that each project study for a water resources project shall be reviewed
			 by an independent panel of experts established under this subsection if—
					(A)the project has an estimated total cost of
			 more than $40,000,000, including mitigation costs;
					(B)the Governor of a State in which the water
			 resources project is located in whole or in part, or the Governor of a State
			 within the drainage basin in which a water resources project is located and
			 that would be directly affected economically or environmentally as a result of
			 the project, requests in writing to the Secretary the establishment of an
			 independent panel of experts for the project;
					(C)the head of a Federal agency with authority
			 to review the project determines that the project is likely to have a
			 significant adverse impact on public safety, or on environmental, fish and
			 wildlife, historical, cultural, or other resources under the jurisdiction of
			 the agency, and requests in writing to the Secretary the establishment of an
			 independent panel of experts for the project; or
					(D)the Secretary determines on his or her own
			 initiative, or shall determine within 30 days of receipt of a written request
			 for a controversy determination by any party, that the project is controversial
			 because—
						(i)there is a significant dispute regarding
			 the size, nature, potential safety risks, or effects of the project; or
						(ii)there is a significant dispute regarding
			 the economic, or environmental costs or benefits of the project.
						(2)Project planning review panels
					(A)Project planning review panel
			 membershipFor each water
			 resources project subject to review under this subsection, the Director of
			 Independent Review shall establish a panel of independent experts that shall be
			 composed of not less than 5 nor more than 9 independent experts (including at
			 least 1 engineer, 1 hydrologist, 1 biologist, and 1 economist) who represent a
			 range of areas of expertise. The Director of Independent Review shall apply the
			 National Academy of Science's policy for selecting committee members to ensure
			 that members have no conflict with the project being reviewed, and shall
			 consult with the National Academy of Sciences in developing lists of
			 individuals to serve on panels of experts under this subsection. An individual
			 serving on a panel under this subsection shall be compensated at a rate of pay
			 to be determined by the Secretary, and shall be allowed travel expenses.
					(B)Duties of project planning review
			 panelsAn independent panel
			 of experts established under this subsection shall review the project study,
			 receive from the public written and oral comments concerning the project study,
			 and submit a written report to the Secretary that shall contain the panel's
			 conclusions and recommendations regarding project study issues identified as
			 significant by the panel, including issues such as—
						(i)economic and environmental assumptions and
			 projections;
						(ii)project evaluation data;
						(iii)economic or environmental analyses;
						(iv)engineering analyses;
						(v)formulation of alternative plans;
						(vi)methods for integrating risk and
			 uncertainty;
						(vii)models used in evaluation of economic or
			 environmental impacts of proposed projects; and
						(viii)any related biological opinions.
						(C)Project planning review record
						(i)In generalAfter receiving a report from an
			 independent panel of experts established under this subsection, the Secretary
			 shall take into consideration any recommendations contained in the report and
			 shall immediately make the report available to the public on the
			 Internet.
						(ii)RecommendationsThe Secretary shall prepare a written
			 explanation of any recommendations of the independent panel of experts
			 established under this subsection not adopted by the Secretary. Recommendations
			 and findings of the independent panel of experts rejected without good cause
			 shown, as determined by judicial review, shall be given equal deference as the
			 recommendations and findings of the Secretary during a judicial proceeding
			 relating to the water resources project.
						(iii)Submission to congress and public
			 availabilityThe report of
			 the independent panel of experts established under this subsection and the
			 written explanation of the Secretary required by clause (ii) shall be included
			 with the report of the Chief of Engineers to Congress, shall be published in
			 the Federal Register, and shall be made available to the public on the
			 Internet.
						(D)Deadlines for project planning
			 reviews
						(i)In generalIndependent review of a project study shall
			 be completed prior to the completion of any Chief of Engineers report for a
			 specific water resources project.
						(ii)Deadline for project planning review panel
			 studiesAn independent panel
			 of experts established under this subsection shall complete its review of the
			 project study and submit to the Secretary a report not later than 180 days
			 after the date of establishment of the panel, or not later than 90 days after
			 the close of the public comment period on a draft project study that includes a
			 preferred alternative, whichever is later. The Secretary may extend these
			 deadlines for good cause.
						(iii)Failure to complete review and
			 reportIf an independent
			 panel of experts established under this subsection does not submit to the
			 Secretary a report by the deadline established by clause (ii), the Chief of
			 Engineers may continue project planning without delay.
						(iv)Duration of panelsAn independent panel of experts established
			 under this subsection shall terminate on the date of submission of the report
			 by the panel. Panels may be established as early in the planning process as
			 deemed appropriate by the Director of Independent Review, but shall be
			 appointed no later than 90 days before the release for public comment of a
			 draft study subject to review under subsection (c)(1)(A), and not later than 30
			 days after a determination that review is necessary under subsection (c)(1)(B),
			 (c)(1)(C), or (c)(1)(D).
						(E)Effect on existing guidanceThe project planning review required by
			 this subsection shall be deemed to satisfy any external review required by
			 Engineering Circular 1105–2–408 (31 May 2005) on Peer Review of Decision
			 Documents.
					(d)Safety assurance
				(1)Projects subject to safety assurance
			 reviewThe Secretary shall
			 ensure that the construction activities for any flood damage reduction project
			 shall be reviewed by an independent panel of experts established under this
			 subsection if the Director of Independent Review makes a determination that an
			 independent review is necessary to ensure public health, safety, and welfare on
			 any project—
					(A)for which the reliability of performance
			 under emergency conditions is critical;
					(B)that uses innovative materials or
			 techniques;
					(C)for which the project design is lacking in
			 redundancy, or that has a unique construction sequencing or a short or
			 overlapping design construction schedule; or
					(D)other than a project described in
			 subparagraphs (A) through (C), as the Director of Independent Review determines
			 to be appropriate.
					(2)Safety assurance review
			 panelsAt the appropriate
			 point in the development of detailed engineering and design specifications for
			 each water resources project subject to review under this subsection, the
			 Director of Independent Review shall establish an independent panel of experts
			 to review and report to the Secretary on the adequacy of construction
			 activities for the project. An independent panel of experts under this
			 subsection shall be composed of not less than 5 nor more than 9 independent
			 experts selected from among individuals who are distinguished experts in
			 engineering, hydrology, or other pertinent disciplines. The Director of
			 Independent Review shall apply the National Academy of Science's policy for
			 selecting committee members to ensure that panel members have no conflict with
			 the project being reviewed. An individual serving on a panel of experts under
			 this subsection shall be compensated at a rate of pay to be determined by the
			 Secretary, and shall be allowed travel expenses.
				(3)Deadlines for safety assurance
			 reviewsAn independent panel
			 of experts established under this subsection shall submit a written report to
			 the Secretary on the adequacy of the construction activities prior to the
			 initiation of physical construction and periodically thereafter until
			 construction activities are completed on a publicly available schedule
			 determined by the Director of Independent Review for the purposes of assuring
			 the public safety. The Director of Independent Review shall ensure that these
			 reviews be carried out in a way to protect the public health, safety, and
			 welfare, while not causing unnecessary delays in construction
			 activities.
				(4)Safety assurance review
			 recordAfter receiving a
			 written report from an independent panel of experts established under this
			 subsection, the Secretary shall—
					(A)take into consideration recommendations
			 contained in the report, provide a written explanation of recommendations not
			 adopted, and immediately make the report and explanation available to the
			 public on the Internet; and
					(B)submit the report to the Committee on
			 Environment and Public Works of the Senate and the Committee on Transportation
			 and Infrastructure of the House of Representatives.
					(e)Expenses
				(1)In generalThe costs of an independent panel of
			 experts established under subsection (c) or (d) shall be a Federal expense and
			 shall not exceed—
					(A)$250,000, if the total cost of the project
			 in current year dollars is less than $50,000,000; and
					(B)0.5 percent of the total cost of the
			 project in current year dollars, if the total cost is $50,000,000 or
			 more.
					(2)WaiverThe Secretary, at the written request of
			 the Director of Independent Review, may waive the cost limitations under
			 paragraph (1) if the Secretary determines appropriate.
				(f)ReportNot later than 5 years after the date of
			 enactment of this Act, the Secretary shall submit to Congress a report
			 describing the implementation of this section.
			(g)Savings
			 clauseNothing in this
			 section shall be construed to affect any authority of the Secretary to cause or
			 conduct a peer review of the engineering, scientific, or technical basis of any
			 water resources project in existence on the date of enactment of this
			 Act.
			6.Mitigation
			(a)MitigationSection 906(d) of the Water Resources
			 Development Act of 1986 (33 U.S.C. 2283(d)) is amended—
				(1)in paragraph (1), by striking to the
			 Congress and inserting to Congress, and shall not choose a
			 project alternative in any final record of decision, environmental impact
			 statement, or environmental assessment,, and by inserting in the second
			 sentence and other habitat types after bottomland
			 hardwood forests; and
				(2)by adding at the end the following:
					
						(3)Mitigation requirements
							(A)MitigationTo mitigate losses to flood damage
				reduction capabilities and fish and wildlife resulting from a water resources
				project, the Secretary shall ensure that mitigation for each water resources
				project complies fully with the mitigation standards and policies established
				by each State in which the project is located. Under no circumstances shall the
				mitigation required for a water resources project be less than would be
				required of a private party or other entity under section 404 of the Federal
				Water Pollution Control Act (33 U.S.C. 1344).
							(B)Mitigation planThe specific mitigation plan for a water
				resources project required under paragraph (1) shall include, at a
				minimum—
								(i)a detailed plan to monitor mitigation
				implementation and ecological success, including the designation of the
				entities that will be responsible for monitoring;
								(ii)specific ecological success criteria by
				which the mitigation will be evaluated and determined to be successful,
				prepared in consultation with the Director of the United States Fish and
				Wildlife Service or the Director of the National Marine Fisheries Service, as
				appropriate, and each State in which the project is located;
								(iii)a detailed description of the land and
				interests in land to be acquired for mitigation, and the basis for a
				determination that land and interests are available for acquisition;
								(iv)sufficient detail regarding the chosen
				mitigation sites, and types and amount of restoration activities to be
				conducted, to permit a thorough evaluation of the likelihood of the ecological
				success and aquatic and terrestrial resource functions and habitat values that
				will result from the plan; and
								(v)a contingency plan for taking corrective
				actions if monitoring demonstrates that mitigation efforts are not achieving
				ecological success as described in the ecological success criteria.
								(4)Determination of mitigation
				success
							(A)In generalMitigation under this subsection shall be
				considered to be successful at the time at which monitoring demonstrates that
				the mitigation has met the ecological success criteria established in the
				mitigation plan.
							(B)Evaluation and reportingThe Secretary shall consult annually with
				the Director of the United States Fish and Wildlife Service and the Director of
				the National Marine Fisheries Service, as appropriate, and each State in which
				the project is located, on each water resources project requiring mitigation to
				determine whether mitigation monitoring for that project demonstrates that the
				project is achieving, or has achieved, ecological success. Not later than 60
				days after the date of completion of the annual consultation, the Director of
				the United States Fish and Wildlife Service or the Director of the National
				Marine Fisheries Service, as appropriate, shall, and each State in which the
				project is located may, submit to the Secretary a report that describes—
								(i)the ecological success of the mitigation as
				of the date of the report;
								(ii)the likelihood that the mitigation will
				achieve ecological success, as defined in the mitigation plan;
								(iii)the projected timeline for achieving that
				success; and
								(iv)any recommendations for improving the
				likelihood of success.
								The Secretary shall respond in
				writing to the substance and recommendations contained in such reports not
				later than 30 days after the date of receipt. Mitigation monitoring shall
				continue until it has been demonstrated that the mitigation has met the
				ecological success
				criteria..
				(b)Mitigation tracking system
				(1)In generalNot later than 180 days after the date of
			 enactment of this Act, the Secretary shall establish a recordkeeping system to
			 track, for each water resources project constructed, operated, or maintained by
			 the Secretary and for each permit issued under section 404 of the Federal Water
			 Pollution Control Act (33 U.S.C. 1344)—
					(A)the quantity and type of wetland and other
			 habitat types affected by the project, project operation, or permitted
			 activity;
					(B)the quantity and type of mitigation
			 required for the project, project operation, or permitted activity;
					(C)the quantity and type of mitigation that
			 has been completed for the project, project operation, or permitted activity;
			 and
					(D)the status of monitoring for the mitigation
			 carried out for the project, project operation, or permitted activity.
					(2)Required information and
			 organizationThe
			 recordkeeping system shall—
					(A)include information on impacts and
			 mitigation described in paragraph (1) that occur after December 31, 1969;
			 and
					(B)be organized by watershed, project, permit
			 application, and zip code.
					(3)Availability of informationThe Secretary shall make information
			 contained in the recordkeeping system available to the public on the
			 Internet.
				7.Project administration
			(a)Chief's reportsThe Chief of Engineers shall not submit a
			 Chief's report to Congress recommending construction of a water resources
			 project until that Chief's report has been reviewed and approved by the
			 Secretary of the Army.
			(b)Project trackingThe Secretary shall assign a unique
			 tracking number to each water resources project, to be used by each Federal
			 agency throughout the life of the project.
			(c)Report repositoryThe Secretary shall maintain at the Library
			 of Congress a copy of each final feasibility study, final environmental impact
			 statement, final reevaluation report, record of decision, and report to
			 Congress prepared by the Corps of Engineers. These documents shall be made
			 available to the public for review, and electronic copies of those documents
			 shall be permanently available, through the Internet website of the Corps of
			 Engineers.
			
